nXp Technologies Normal nXp Technologies 2 0 2003-09-15T20:11:00Z
2003-09-15T20:11:00Z 4 2637 15031 nXp Technologies 125 30 18459 9.3821

 

Exhibit 10.7

 

INVESTMENT ADVISORY AGREEMENT

 

 

   

                 INVESTMENT ADVISORY AGREEMENT (the "Agreement") made this 1st
day of September, 2003, by and between American Enterprise Development Corp., a
Nevada corporation and its successors or acquiring corporations, (the
ôCompanyö), and Goldbridge Capital, LLC, a Texas limited liability company, (the
ôAdviserö).

    

 

                 WHEREAS, the Company is a newly designated business development
company under the Investment Company Act of 1940, as amended (the "Investment
Company Act"); and

 

                 WHEREAS, the Company is authorized to issue shares of Common
Stock representing the interests in the assets of the Company;

 

                 WHEREAS, the Adviser is an experienced financial consultant
with both management and consulting experience;

 

                 WHEREAS, the Company desires at this time to retain the Adviser
to render investment advisory and management services to the Company, and the
Adviser is willing to render such  services;

 

                 NOW THEREFORE, in consideration of the mutual promises and
covenants herein contained, it is agreed by and between the parties as follows:

 

                 1.       Appointment.  The Company hereby appoints the Adviser
to act as investment adviser of the Company for the period and on the terms set
forth in this Agreement.  The Adviser accepts such appointment and agrees to
render the services described in this Agreement for the compensation provided
for below.

 

                 2.       Investment Duties.  Subject to the supervision of the
Company's board of directors (the "Board of Directors"), the Adviser will
provide a continuous investment program for the Company and will determine from
time to time what securities and other investments will be purchased, retained,
or sold by the Company.  Subject to investment policies and guidelines
established by the Board of Directors, the Adviser will identify, evaluate, and
structure the investments to be made by the Company, and provide portfolio
oversight and servicing of securities held in the Company's portfolio.

 

                 3.       Administrative Oversight Duties.  The Adviser will be
responsible for overseeing administration of the investments of the Company
subject to the supervision of the Board of Directors and the following
understandings:

 

                 

(a)      The Adviser will monitor, but not pay for, the administrator's
responsibilities with respect to the periodic preparation, updating, filing and
dissemination (as required) of the Company's registration statement under the
Securities Exchange Act of 1934, as amended, proxy material, tax returns, and
required reports to the Company's stockholders and the Securities and Exchange
Commission (the "Commission") and other appropriate federal or state regulatory
authorities.

 

(b)      The Adviser will monitor the administrator's responsibilities with
respect to the maintenance of all books and records of the Company and the
furnishing to the Board of Directors of such periodic and special reports as the
Board of Directors reasonably may request.  In compliance with the requirements
of Rule 31a-3 under the Investment Company Act, the Adviser hereby agrees that
any records which it maintains for the Company are the property of the Company,
agrees to preserve for the periods prescribed by Rule 31a-2 under the Investment
Company Act any records which it maintains for the Company and which are
required to be maintained by Rule 31a-1 under the Investment Company Act, and
further agrees to surrender promptly to the Company any records  which it
maintains for the Company upon request by the Company.

 

                 (c)      All cash, securities, and other assets of the Company
will be maintained in the custody of one or more banks in accordance with the
provisions of Section 17(f) of the Investment Company Act and the rules
thereunder; the authority of the Adviser to instruct the Company's custodians to
deliver and receive such cash, securities, and other assets on behalf of the
Company will be governed by a custodian agreement between the Company and each
such custodian, and by resolution of the Board of Directors.

 

                 4.       Use of Sub-Investment Adviser.  The Adviser may,
subject to the approvals required under the Investment Company Act, employ a
sub-investment adviser to assist the Adviser in the performance of its duties
under this Agreement.  Such use does not relieve the Adviser of any duty or
liability it would otherwise have under this Agreement.  Compensation of any
such sub-investment adviser for services provided and expenses assumed under any
agreement between the Adviser and such sub-investment adviser permitted under
this paragraph is the sole responsibility of the Adviser.

 

                 5.       Further Duties.  In all matters relating to the
performance of this Agreement, the Adviser will act in conformity with the
Articles of Incorporation and Bylaws of the Company and with the instructions
and directions of the Board of Directors and will comply with the requirements
of the Investment Company Act, the rules thereunder, and all other applicable
federal and state laws and regulations.

 

   

                 6.       Services Not Exclusive.  The services furnished by the
Adviser hereunder are not to be deemed exclusive and the Adviser shall be free
to furnish similar services to others so long as its services under this
Agreement are not impaired thereby.  Nothing in this Agreement shall limit or
restrict the right of any manager, officer, agent or employee of the Adviser,
who may also be a director, officer, agent or employee of the Company, to engage
in any other business or to devote his or her time and attention in part to the
management or other aspects of any other business, whether of a similar nature
or dissimilar nature.

    

                7.       Expenses.

 

                 (a)      The Company will pay all expenses (including without
limitation accounting, legal, printing, clerical, filing, and other expenses)
incurred by the Company, the Adviser or its affiliates on behalf of the Company
in connection with the organization of the Company and the initial offering of
its shares of Common Stock (the "Offering").  Except as otherwise expressly
provided for in Section 7(b) of this Agreement, during the term of this
Agreement the Company will bear all of its expenses incurred in its operations
including but not limited to the following: (i) brokerage and commission expense
and other transaction costs incident to the acquisition and dispositions of
investments, (ii) federal, state, and local taxes and fees, including transfer
taxes and filing fees, incurred by or levied upon the Company, (iii) interest
charges and other fees in connection with borrowings by the Company, (iv) fees
and expenses payable to the Commission and any fees and expenses of state
securities regulatory authorities, (v) expenses of printing and distributing
reports and notices to stockholders, (vi) costs of proxy solicitation, (vii)
costs of meetings of stockholders and the Board of Directors, (viii) charges and
expenses of the Company's custodian, administrator, transfer and dividend
disbursing agent, and Company accountant, (ix) compensation and expenses of the
Company's directors who are not interested persons of the Company or the
Adviser, and of the Company's officers, employees and consultants, and expenses
of all directors in attending meetings of the Board of Directors or
stockholders, (x) legal, investor relations, public relations and auditing
expenses, including expenses incident to the documentation for, and consummation
of, transactions, (xi) costs of certificates representing the shares of Common
Stock, (xii) costs of stationery and supplies, (xiii) the costs of membership by
the Company in any trade organizations, (xiv) expenses associated with
litigation and other extraordinary or non-recurring expenses, (xv) any insurance
premiums, (xvi) office costs and (xvii) the costs of providing significant
managerial assistance offered to and accepted by the recipient of Company
investments.

   

                 (b)      The expenses to be borne by the Adviser are limited to
the following:  all costs and fees incident to the selection and investigation
of prospective Company investments, including associated due diligence expenses,
with the exception of travel expenses which shall be reimbursed by the Company.
    

 

                 (c)      The Company may pay directly any expenses incurred by
it in its normal operations and, if any such payment is consented to by the
Adviser and acknowledged as otherwise payable by the Adviser pursuant to this
Agreement, the Company may reduce the fee payable to the Adviser pursuant to
Paragraph 8 thereof by such amount.  To the extent that such deductions exceed
the fee payable to the Adviser on any quarterly payment date, such excess shall
be carried forward and deducted in the same manner from the fee payable on
succeeding quarterly payment dates.

 

                 (d)      The payment or assumption by the Adviser of any
expense of the Company that the Adviser is not required by this Agreement to pay
or assume shall not obligate the Adviser to pay or assume the same or any
similar expense of the Company on any subsequent occasion.

 

                 8.       Compensation.

 

                 (a)      For the services provided and the expenses assumed
pursuant to this Agreement, the Company will pay to the Adviser an annual
management fee of 1.5% of the Company's total assets (including unrealized gains
and losses), determined at the end of each calendar quarter and payable
quarterly in arrears.  In addition, Adviser shall receive an annual bonus, paid
in arrears, equal to the sum of:  (i) 10% of income from invested funds
(interest income plus gains/losses realized from the sale of securities plus
consulting or other fees received from  the  portfolio companies or companies
being acquired by portfolio companies less bad debt expense) to the extent that
that income exceeds 25% of the CompanyÆs total assets excluding unrealized gains
and losses at the beginning of the year; plus (ii) an additional 10% of income
from invested funds (similarly defined) to the extent that that income exceeds
50% of the CompanyÆs total assets excluding unrealized gains and losses at the
beginning of the year.

 

                 (b)      If this Agreement becomes effective or terminates
before the end of any fiscal quarter, the annual management fee for the period
from the effective day to the end of the fiscal quarter or from the beginning of
such quarter to the date of termination, as the case may be, shall be prorated
according to the proportion which such period bears to the full fiscal quarter
in which such effectiveness or termination occurs.

 

   

                 (c)      If (i) the Adviser, (ii) a manager, officer, agent or
employee of the Adviser, (iii) a company controlling, controlled by, or under
common control with the Adviser, or (iv) a director, officer, agent or employee
of any such company receives any compensation from a company whose securities
are held in the Company's portfolio in connection with the provision to that
company of significant managerial assistance, the compensation due to the
Adviser hereunder shall not be reduced by the amount of such fee.  

 

                 9.       Limitation of Liability of Adviser.  The Adviser shall
not be liable for any loss suffered by the Company in connection with the
matters to which this Agreement relates, except a loss resulting from willful
misfeasance, bad faith, or fraud by the Adviser of its duties under this
Agreement.  Any person, even though agent of the Adviser, who may be or become a
director, officer, agent or employee of the Company shall be deemed, when
rendering services to the Company or acting with respect to any business of the
Company, to be rendering such service to or acting solely for the Company and
not as a director, officer, agent or employee of the Adviser, or one under the
control or direction of the Adviser even though paid by it.

 

                 10.      Duration and Termination.

 

                 (a)      This Agreement shall become effective upon the date
stated above provided that this Agreement shall not take effect unless it has
first been approved (i) by a vote of a majority of those directors of the
Company who are not parties to this Agreement or interested persons of any such
party cast in person at a meeting called for the purpose of voting on such
approval, and (ii) by a vote of a majority of the Company's outstanding shares
of Common Stock.

 

(b)      Unless sooner terminated as provided herein, this Agreement shall
continue in effect for two years from the above written date and, if not
terminated in its first year, this Agreement shall renew automatically for a new
2-year period thereby supplanting the second year of the old agreement, provided
that such continuance is specifically approved at least annually (i) by a vote
of a majority of those directors of the Company who are not parties to this
Agreement or interested persons of any such party, cast in person at a meeting
called for the purpose of voting on such approval, or (ii) by vote of a majority
of the outstanding shares of Common Stock of the Company.

 

(c)      Notwithstanding the foregoing, this Agreement may be terminated at any
time, without the payment of any penalty, by a unanimous vote of the Board of
Directors or by a vote of a majority of the outstanding shares of Common Stock
of the Company on 60 days' written notice to the Adviser or by the Adviser at
any time, without the payment of any penalty, on 60 days' written notice to the
Company.  This Agreement will automatically terminate in the event of its
assignment.

 

                 11.      Notice.  Any notice under this Agreement shall be in
writing, addressed and delivered or mailed, postage prepaid, to the other party
at such address as such other party may designate for the receipt of such
notice.

 

                 12.      Notice of Filing of Articles of Incorporation.  All
parties hereto are expressly put on notice of the Company's Articles of
Incorporation and all amendments thereto, all of which are on file with the
State Department of Assessments and Taxation of the State of Texas, and the
limitation of director, officer, agent, employee and stockholder liability
contained therein.  This Agreement has been executed by and on behalf of the
Company and the Adviser by their respective representatives as such
representatives and not individually, and the obligations of the Company and the
Adviser hereunder are not binding upon any of the directors, officers, agents,
employees or stockholders of the Company or the Adviser individually but are
binding upon only the assets and property of the Company and the Adviser.

 

                 13.      Amendment of this Agreement.  No provision of this
Agreement may be changed, waived, discharged, or terminated orally, but only by
an instrument in writing signed by the party against which enforcement of the
change, waiver, discharge, or termination is sought, and no amendment of this
Agreement shall be effective until approved by vote of a majority of the
Company's outstanding shares of Common Stock.

 

                 14.      Governing Law.  This Agreement shall be construed in
accordance with the laws of the State of Texas, without giving effect to the
conflicts of laws principles thereof, and in accordance with the Investment
Company Act.  To the extent that the applicable laws of the State of Texas
conflict with the applicable provisions of the Investment Company Act, the
Investment Company Act shall control.

 

                 15.      Miscellaneous.  The captions in this Agreement are
included for convenience of reference only and in no way define or delimit any
of the provisions hereof or otherwise affect their construction or effect.  If
any provision of this Agreement shall be held or made invalid by a court
decision, statute, rule, or otherwise, the remainder of this Agreement shall not
be affected thereby.  This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors.  As used in
this Agreement, the terms "majority of the outstanding voting securities",
"affiliated person", "interested person", "assignment", "broker", "investment
adviser", "national securities exchange", "net assets", "security", and
"significant managerial assistance" shall have the same meaning as such terms
have in the Investment Company Act, subject to such exemption as may be granted
by the Commission by any rule, regulation, or order.  Where the effect of a
requirement of the Investment Company Act reflected in any provision of this
Agreement is relaxed by a rule, regulation, or order of the Commission, whether
of special or general application, such provision shall be deemed to incorporate
the effect of such rule, regulation, or order.

 

                 16.      Entire Agreement.  This Agreement is the entire
contract between the parties relating to the subject matter hereof and
supersedes all prior agreements between the parties relating to the subject
matter hereof.

 

                 IN WITNESS WHEREOF, the Company and the Adviser have caused
this Agreement to be executed as of the day and year first above written.

 

                                          American Enterprise Development Corp.

                                          

                                          By:
  __________________________________           

                                             

Jonathan C. Gilchrist, President

                                          

                                          

  

                                         Goldbridge Capital, LLC

    

                                          

                                          By:
 __________________________________                                

                                          

James W. Carroll, President

 

#

 

 